t c no united_states tax_court gregory drake petitioner v commissioner of internal revenue respondent docket no 20454-03l filed date prior to a scheduled sec_6330 i r c hearing with p r’s settlement officer received a memorandum from r’s insolvency unit advisor that questioned the credibility and motives of p’s counsel in a prior court_proceeding p was not provided an opportunity to participate in the ex_parte_communication held the memorandum constitutes a prohibited ex_parte_communication pursuant to revproc_2000_43 2000_2_cb_404 and therefore the instant case will be remanded to r’s appeals_office for a new hearing timothy j burke for petitioner louise r forbes for respondent opinion wells judge respondent’s appeals_office determined that a proposed levy should be sustained against petitioner who timely filed a petition for review of the determination we review the determination for abuse_of_discretion unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner gregory drake and barbara drake are husband and wife at the time of the filing of the petition petitioner resided in south yarmouth massachusetts as of date respondent had filed notices of federal_tax_lien against petitioner for income_tax liabilities for and on that date barbara drake and petitioner filed a joint bankruptcy petition under chapter of the bankruptcy code with the u s bankruptcy court for the district of massachusetts in the bankruptcy proceedings barbara drake and petitioner received authority to sell three properties which were subject_to federal tax_liens the properties were sold free and clear of the tax_liens with a tax_lien attaching to the sale proceeds subsequently the bankruptcy trustee filed a motion to dismiss the case for failure_to_file a repayment plan and barbara drake and petitioner filed a motion for authority to disburse funds the court granted the motion to dismiss and issued an order mooting the motion for authority to disburse funds upon the dismissal of the case on date the attorney representing barbara drake and petitioner in the bankruptcy proceedings distributed to barbara drake and petitioner sale proceeds in the amount of dollar_figure petitioner subsequently transferred for no consideration the sale proceeds to his sons darren drake and gregory drake jr on date notices of federal_tax_lien were filed against barbara drake and petitioner with respect to their and tax years on date respondent mailed to barbara drake and petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing with respect to their 1the sale yielded proceeds of dollar_figure 2pursuant to u s c sec_1321 a debtor in a ch case must file a repayment plan pursuant to u s c sec the bankruptcy court may dismiss a case for failure_to_file a timely repayment plan 3the motion provided for sale proceeds to be distributed to creditors including respondent 4this amount represented the sale proceeds less legal fees and expenses we note that barbara drake and petitioner were represented in the bankruptcy proceedings by neal e satran who is not involved petitioner’s sec_6330 proceedings and tax years the notice asserted an unpaid tax of dollar_figure and penalties and interest of dollar_figure pursuant to a power_of_attorney timothy j burke mr burke submitted a timely form request for a collection_due_process_hearing on behalf of barbara drake and petitioner subsequently on behalf of barbara drake mr burke submitted a form_8857 request for innocent spouse relief with respect to each of the years in dispute settlement officer eugene o’shea was assigned to conduct the requested sec_6330 hearing and he determined from internal_revenue_service records that petitioner had previously filed for bankruptcy protection on date prior to the sec_6330 hearing settlement officer o’shea conferred with advisor sid gordon of the internal_revenue_service insolvency unit regarding the bankruptcy case and requested related documentation on the same date advisor gordon faxed to settlement officer o’shea a copy of advisor gordon’s prior memorandum to respondent’s counsel louise r forbes attorney forbes in the memorandum dated date advisor gordon stated that proceeds from the prior sale of the three properties subject_to federal tax_liens had been distributed to barbara drake and petitioner that the proceeds should have been 5louise r forbes senior attorney in respondent’s office_of_chief_counsel represents respondent in the instant case distributed to the creditors of barbara drake and petitioner and that advisor gordon believed that the attorney of barbara drake and petitioner had used the court to bypass the federal_tax_lien the memorandum further stated according to the settlement sheets the debtor received dollar_figure from the three sales although the bankruptcy court approved the sales under usc the irs received nothing attorney satran had knowledge of the internal_revenue_service federal tax_liens due to the considerable litigation involved in this case in fact attorney satran filed a motion with the court to disburse the funds including sic the irs liens it is a mockery to the integrity of the bankruptcy court if an attorney can use it to defeat a federal_tax_lien allowing a debtor to walk away with the proceeds the bankruptcy code was used because usc was authorized by the court i informed attorney campobasso that attorney satran had previously been suspended by the bankruptcy court chief us bankruptcy court judge carol j keener suspended attorney satran from through the action of attorney satran in a chapter case involving paula wyner carlton house of brockton inc was the cause of the suspension i think the court should be informed of the conduct of attorney satran in this case on date mr burke attended a meeting with settlement officer o’shea who did not inform petitioner of his communications with advisor gordon mr burke provided a copy of form 433-a collection information statement for wage earners and self-employed individuals and form 433-b collection information statement for businesses a form_656 offer-in-compromise had been completed but was not submitted to settlement officer o’shea for consideration petitioner concedes that the parties informally suspended consideration of any offer-in-compromise pending a determination of barbara drake’s request for innocent spouse relief which would influence whether petitioner filed an individual offer-in-compromise or a joint offer-in-compromise by letter dated date respondent made a preliminary determination denying barbara drake’s request for innocent spouse relief and she appealed the determination to respondent’s appeals_office the appeals_office assigned appeals officer jeffrey kaplan to the case on date petitioner submitted to respondent’s appeals_office an amended form_656 offer-in-compromise offering to pay dollar_figure in satisfaction of petitioner’s tax_liabilities for and in a letter to petitioner dated date settlement officer o’shea acknowledged receiving the amended offer-in- compromise but noted that consideration of the original offer-in- compromise had been informally suspended by the parties pending the determination of barbara drake’s request for innocent spouse relief accordingly settlement officer o’shea informed mr burke that no original offer-in-compromise had been submitted for consideration and returned the amended form_656 to mr burke petitioner concedes that the reason for returning the form_656 was to avoid any administrative confusion 6the tax years and were not within the scope of the proposed levy nor part of the initial request for a sec_6330 hearing on date the sec_6330 matter was transferred from settlement officer o’shea to appeals officer kaplan who subsequently advised mr burke that no offer-in-compromise was presently before the appeals_office as no original offer-in- compromise had been submitted for consideration and the amended offer-in-compromise had been returned to mr burke appeals officer kaplan informed mr burke that any offer-in-compromise should be larger than the dollar_figure amount of the amended offer-in- compromise submitted on date appeals officer kaplan also noted that the former residence of barbara drake and petitioner was now owned by their son and that the transfer appeared questionable in a conversation on date mr burke informed appeals officer kaplan that darren drake the son of barbara drake and petitioner had foreclosed upon and bought petitioner’s house appeals officer kaplan requested documentation related to the foreclosure and transfer in a letter dated date appeals officer kaplan informed mr burke that he would proceed with the sec_6330 determination against barbara drake and petitioner the letter made the following request reproduced verbatim for the production of documents 7as noted above appeals officer kaplan had been assigned to barbara drake’s innocent spouse relief appeal documentation regarding what was done with the funds received by the taxpayers from the sale of property as part of their bankruptcy proceedings along with how much was actually received documentation of the value of the property located pincite keel cape drive south yarmouth ma prior to the foreclosure documentation of the foreclosure documentation regarding the amount owed on the mortgage by the taxpayers at the time of the foreclosure documentation regarding the entity that acquired the mortgage from the prior mortgage holder prior to the foreclosure copies of the mortgage documentation of the acquisition of the property by darren drake an updated collection information statement for mr and mrs drake completed offer-in-compromise questionnaire an updated collection information statement for their businesses appeals officer kaplan informed mr burke that he would make a sec_6330 determination based on information already within his possession unless mr burke submitted the requested documents by date in addition appeals officer kaplan informed mr burke that any offer-in-compromise should also be submitted in august of mr burke provided respondent’s appeals_office with numerous documents however appeals officer kaplan informed mr burke that he had not received all of the requested information on date barbara drake filed a bankruptcy petition under chapter of the bankruptcy code with the u s bankruptcy court for the district of massachusetts in october of mr burke advised appeals officer kaplan that barbara drake had filed a bankruptcy petition under chapter of the bankruptcy code that the automatic_stay of u s c sec_362 applied to petitioner as well as barbara drake and that u s c sec_1301 precluded any collection action against either barbara drake or petitioner on date appeals officer kaplan requested legal advice from attorney forbes concerning the preclusion of any collection action against petitioner attorney forbes advised that u s c sec_1301 did not preclude the collection action against petitioner u s c sec_1301 provides sec_1301 stay of action against codebtor a except as provided in subsections b and c of this section after the order for relief under this chapter a creditor may not act or commence or continue any civil_action to collect all or any part of a consumer debt of the debtor from any individual that is liable on such debt with the debtor or that secured such debt unless-- such individual became liable on or secured such debt in the ordinary course of such individual’s business or continued consequently on date appeals officer kaplan advised mr burke that the collection action could and would proceed against petitioner in addition appeals officer kaplan advised mr burke that information previously requested had not been received by the appeals_office and that the appeals_office would close the case and issue a determination based on information already in its possession unless mr burke submitted the information immediately appeals officer kaplan did not receive the requested information and closed the case file on date subsequently respondent sent petitioner a notice_of_determination notice_of_determination determining that all statutory administrative and procedural requirements had been met and that available information did not establish that an offer- in-compromise was a viable collection alternative on date the appeals_office issued to barbara drake a final notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 denying the requested relief this court dismissed barbara drake’s continued the case is closed dismissed or converted to a case under chapter or of this title respondent contends that tax debt is not considered consumer debt for purposes of u s c sec_1301 in re stovall bankr bankr e d va in re dye bankr bankr n d ill consequently respondent contends that the stay of u s c sec_1301 did not preclude the collection action against petitioner in the instant case petitioner does not dispute respondent’s contention that the stay did not preclude collection against petitioner subsequent petition for innocent spouse relief see 123_tc_320 petitioner timely petitioned this court for judicial review of the notice_of_determination discussion sec_6330 provides that no levy may be made on any property or right to property of a person unless the secretary first notifies the person in writing of the right to a hearing before the irs office of appeals appeals_office dollar_figure sec_6330 provides that the appeals officer must verify at the hearing that applicable laws and administrative procedures have been followeddollar_figure sec_6330 at the hearing the person 9on date petitioner filed a timely petition for levy action under sec_6330 petitioner submitted an amended petition on date sec_6330 notice and opportunity for hearing before levy a requirement of notice before levy -- in general --no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing under this section before such levy is made b right to fair hearing -- in general --if the person requests a hearing such hearing shall be held by the internal_revenue_service office of appeals sec_6330 provides requirement of investigation --the appeals officer shall at continued may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax_liability however only if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330dollar_figure in the instant case petitioner does not contest the underlying tax_liability and consequently we review the appeals officer’s determination for abuse_of_discretion see 114_tc_176 114_tc_604 petitioner contends inter alia that settlement officer o’shea and appeals officer kaplan did not conduct the administrative review in good_faith as evidenced by the ex_parte_communication between settlement officer o’shea and advisor continued the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 provides b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability gordon on date as discussed above on that date advisor gordon faxed to settlement officer o’shea a copy of a prior memorandum from advisor gordon to attorney forbes dated date which discussed the distribution of proceeds from the sale of petitioner’s three properties subject_to federal tax_liens upon dismissal of petitioner’s bankruptcy case respondent contends that the ex_parte_communication between settlement officer o’shea and advisor gordon was inconsequential because settlement officer o’shea received no factual information not already known to petitioner additionally respondent contends that petitioner was provided with the opportunity to discuss the distribution of sale proceeds as demonstrated by the letter from appeals officer kaplan to mr burke dated date the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_689 directed the commissioner of internal revenue to develop a plan to prohibit ex_parte communications between appeals officers and other employees of the internal_revenue_service that appear to compromise the independence of the appeals officers the commissioner of the internal revenue shall develop and implement a plan to reorganize the internal_revenue_service the plan shall ensure an independent appeals function within the internal_revenue_service including the prohibition in the plan of ex_parte communications between appeals officers and other internal_revenue_service employees to the extent that such communications appear to compromise the independence of the appeals officers to fulfill that congressional mandate to ensure an independent appeals_office respondent issued revproc_2000_43 2000_2_cb_404 which is effective for communications between employees of the appeals_office and other internal_revenue_service employees taking place after date see harrell v commissioner tcmemo_2003_271 revproc_2000_ sec_3 q a-1 c b pincite provides the following general description of the prohibition on ex_parte communications for the purposes of this revenue_procedure ex_parte communications are communications that take place between appeals and another service function without the participation of the taxpayer or the taxpayer’s representative taxpayer_representative while the legislation refers to appeals officers the overall intent of the ex_parte provision is to ensure the independence of the entire appeals organization ex_parte communications between any appeals employee eg appeals officers appeals team case leaders appeals tax computation specialists and employees of other internal_revenue_service offices are prohibited to the extent that such communications appear to compromise the independence of appeals revproc_2000_43 2000_2_cb_404 provides that an appeals officer may not engage in ex_parte discussions of the strengths and weaknesses of the issues of a case that would appear to compromise the appeals officer’s independence and must give the taxpayer an opportunity to participate in any discussions concerning matters that are not ministerial administrative or procedural in nature revproc_2000_43 sec_3 q a-6 c b pincite the revenue_procedure specifically prohibits ex_parte discussions of the originating function’s perception of the demeanor or credibility of the taxpayer or the taxpayer’s representative during the course of the preliminary review of a newly assigned casedollar_figure revproc_2000_43 sec_3 q a-5 c b pincite in the instant case the memorandum faxed by advisor gordon to settlement officer o’shea on date runs afoul of revproc_2000_43 sec_3 q a-5 c b pincite the memorandum was not ministerial administrative or procedural in nature by questioning the credibility and motives of petitioner’s counsel in the bankruptcy proceedings the memorandum may have had the effect of damaging petitioner’s credibility in the administrative proceedings before settlement officer o’shea who neither informed petitioner of the communications with advisor gordon nor provided petitioner with the opportunity to participate in the ex_parte_communication 13rev proc sec_3 q a-5 2000_2_cb_404 expressly applies to communications with the originating function the irs insolvency unit does not appear to be an originating function for purposes of the revenue_procedure see revproc_2000_43 sec_3 q a-20 c b pincite however revproc_2000_43 sec_3 q a-6 c b pincite provides that the ex_parte communications prohibition also applies to appeals consideration of cases that originated in the collection function such cases that originate in the collection function include collection_due_process appeals id consequently the ex_parte communications prohibition applies to the instant collection_due_process appeal revproc_2000_43 q a-21 c b pincite defines the phrase opportunity to participate as follows it means that the taxpayer_representative will be given a reasonable opportunity to attend a meeting or be a participant in a conference call between appeals and the originating function when the strengths and weaknesses of issues or positions in the taxpayer’s case are discussed the taxpayer_representative will be notified of a scheduled meeting or conference call and invited to participate because petitioner was not given an opportunity to participate in a meeting or conference call with advisor gordon we conclude that petitioner did not have an opportunity to participate in the ex_parte_communication for purposes of revproc_2000_43 supra based on the foregoing we conclude that the communication between advisor gordon and settlement officer o’shea constituted a prohibited ex_parte_communication that may have damaged petitioner’s credibility before settlement officer o’shea and appeals officer kaplandollar_figure consequently we hold that appeals officer kaplan abused his discretion and shall remand the instant case to respondent’s appeals_office for a new sec_6330 hearing with an independent appeals officer who has received no communication relating to the credibility of petitioner or 14the record reveals that the memorandum from advisor gordon to attorney forbes became a part of respondent’s administrative file and was ultimately reviewed by appeals officer kaplan the record further reveals that appeals officer kaplan did not provide petitioner with a copy of the memorandum petitioner’s representativedollar_figure to reflect the foregoing an appropriate order will be issued 15petitioner also contends that the ex_parte_communication between appeals officer kaplan and attorney forbes on date demonstrates that appeals officer kaplan did not conduct the administrative review in good_faith in light of our holding above we need not decide whether the communication between appeals officer kaplan and attorney forbes constitutes a prohibited ex_parte_communication for purposes of revproc_2000_43 supra we note however that attorney forbes was the recipient of the original memorandum from advisor gordon which questioned the credibility of petitioner’s counsel in the bankruptcy proceeding in addition to petitioner’s contentions with respect to the ex_parte communications petitioner contends that petitioner’s fifth_amendment right to due process was violated by the absence of recognizable procedures to be followed in the sec_6330 hearing that petitioner did not receive a sec_6330 hearing before an impartial officer that the proposed collection alternative was viable that appeals officer kaplan’s request that petitioner submit financial documentation without investigating prior statements demonstrates his bias and that respondent did not balance the need for the efficient collection_of_taxes with the legitimate concern that the collection be no more intrusive than necessary because we remand the instant case to respondent’s appeals_office for a new hearing we need not consider the aforementioned contentions
